                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                         NO. 5:18-CR-00101-lD

UNITED STATES OF AMERICA

             v.

ANGELO ALEXANDER BRITE

                      PRELIMINARY ORDER OF FORFEITURE

      WHEREAS,     pursuant      to    the    entry   of    a   Memorandum      of   Plea

Agreement by the defendant on July 9,                 2018, and the defendant's

guilty plea to offenses in violation of 21 U.S.C.                     §   846, 21 U:S.C.

§   841(a) (1) and 18 U.S.C.       §   924(c) (1) (a) (i), the Court finds that

the following property is hereby forfeitable pursuant to 21 U.S.C.

§ 853 and 18      u.s.c.   §   924(d) (1), to wit:

       (1)   Smith & Wesson,           Springfield M&P Shield,              9mm caliber,

             serial number: HWL8561;

       (2)   7.62 x 39 mm firearm, serial number: M92PV070858;

       (3)   Springfield Armory XDS-45 ACP handgun,                       serial number:

             S3310400

       (4)   Springfield Armory, Model 1911-Al,                 .45 caliber handgun,

             serial number: NM386013;

       (5)   FN Herstal Belgium,             5.7 x 28      firearm,       serial number:

             386328156;




                                             1
      (6)   North American Arms,           .22 caliber long rifle revolver,

            serial number: L141806;

      (7)   CXV    .223-5.56mm rifle,          model Core 15,        serial number:

            GTOC089088;

      (8)   Master Piece Arms 9mm handgun, serial number: B15923;

      (9)   Any and all related ammunition; and

      (10) $2,025 in U.S. Currency;


     AND WHEREAS, by virtue of said guilty plea and the defendant's

agreement therein, t4e United States is now entitled to entry of

a Preliminary Order of Forfeiture pursuant to Fed.                     R.    Crim.   P.

32.2(b) (2);      and   to   seize   the       specific     property    subject      to

forfeiture, to conduct any discovery the Court considers proper in

identifying,      locating,     or   disposing      of    the    property,    and    to

commence    proceedings       that   comply      with    any    statutes    governing

third-party rights, as provided by Fed. R. Crim. P. 32.2(b) (3);

     It is hereby ORDERED, ADJUDGED and DECREED:

     1.     That based upon the plea of guilty by the defendant,

the United States is hereby authorized to seize the above-stated

property,   and it is hereby forfeited to the United States for

disposition in accordance with the                law,    including destruction,

subject to the provisions of 21                u.s.c.    § 853(n),   as allowed by

Fed. R. Crim. P. 32.2 (b) (3).

     2.        That upon sentencing and issuance of the Judgment and


                                           2
Commitment Order, the Clerk of Court is directed· to incorporate a

reference to this Preliminary Order of Forfeiture in the applicable

section      of   the    Judgment,    as   required   by   Fed.     R.   Crim.    P.

32.2(b) (4) (B).        In accordance with Fed. R. Crim. P. 32.2(b) (4) (A),

this Order shall be final as to the defendant upon entry.

     3.·,.    That pursuant to 21 U.S.C. § 853(n), the United States

shall publish notice of this Order and of its intent to dispose of

the property in such manner as                 the Attorney General        or    the

Secretary _of Treasury directs,·by publishing and sending notice in

the same manner as in civil forfeiture cases,                     as provided in

Supplemental Rule G(4).              Any person other than the defendant,

having or claiming any legal interest in the subject property must

file a petition with the Court within 30 days of the publication
 I
of notice or of receipt of actual notice, whichever is earlier.

     The petition must be signed by the petitioner under penalty

of perjury and shall set forth the nature and extent of the

petitioner's right, title, or interest in the subject property, and

must include any additional· facts supporting the petitioner's claim

and the relief sought.

      4.      That upon adjudication of all_ third party interests this

Court will enter a Final Order of Forfeiture as required by Fed.

R. Crim. P. 32.2(c) (2).




                                           3
SO ORDERED. This M day of November 2018.




                                4
